UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2306


MICHAEL L. PACK,

                Plaintiff - Appellant,

          v.

MARTIN O’MALLEY, Governor,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-02912-WDQ)


Submitted:   February 18, 2010             Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Pack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     L.    Pack    appeals   the    district     court’s   order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed   the      record     and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Pack v. O’Malley, No. 1:09-cv-02912-WDQ (D. Md. Nov. 12,

2009).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the    materials

before    the   court   and    argument       would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                         2